Citation Nr: 1731286	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service gas exposure, for the purpose of Dependency and Compensation (DIC) under 38 U.S.C.A. § 1310 (West 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from December 1956 to December 1958.  He died in August 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  Jurisdiction of the case has been subsequently transferred the Office (RO) in Detroit, Michigan.

The Board remanded the case for further development in October 2014.  At that time, the Board also remanded the claim of entitlement to DIC under 38 U.S.C.A. § 1318 (West 2014) for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In March 2015, the RO issued an SOC addressing this claim, but the appellant did not perfect an appeal as she did not file a timely substantive appeal.  Therefore, the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is no longer on appeal before the Board.

As previously noted in the Board's October 2014 remand, the issue of entitlement to death pension has been raised by the record in December 2013 statements by the appellant and her representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  No adjudicatory action has been taken on this issue yet.  Therefore, it is referred again to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that another remand is necessary to ensure compliance with its duty to assist the appellant in developing evidence to support her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The appellant contends that the cause of the Veteran's death is related to his in-service exposure to gas during basic training.  The Veteran died in August 2011.  His death certificate lists the cause of death as chronic obstructive pulmonary disease (COPD).

The appellant asserts, and the Veteran asserted before his death, that the Veteran was exposed to gas in January 1957 during basic training.  In a March 2005 statement, the Veteran stated his lungs were immediately paralyzed from the gas.  In written statements dated December 2014 and March 2016, a fellow soldier who served with the Veteran, stated that the Veteran told him that he was exposed to gas during his basic training; the soldier indicated that the Veteran was an honest person.  In a January 2002 treatment record, the Veteran told his private treating physician about his in-service exposure to tear gas and chlorine gas, his post-service exposure to silo gas and hay dust as a farmer, his non-smoking habits, and his current breathing problems.  Based on the foregoing evidence, the Board found that a VA medical opinion was warranted in this case.

On remand, the RO obtained a VA medical opinion in November 2016.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's COPD is less likely as not incurred in or caused by his active military service.  The examiner provided the following rationale:

[V]eteran was not medically discharged from the military.  Veteran was medically qualified to complete the his (sic) entire tour, being discharged on 12-12-1958.  ...  [T]he Appellants statement does not substantiate a medical nexus between cause of death and military service.  Buddy statement 5-15-2016 was reviewed in detail.  The statement is not substantiated by any objective medical findings of record.  Veteran was able to secure an occupation as a farmer after military service, being exposed to silo gas and hay dust.  [T]he veteran died on 8-[REDACTED]-2011, 53 years after military service.

The Board finds that the November 2016 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner's rationale is not sufficient as it is primarily a recitation of facts, without any reasoning or explanation of why they support the examiner's conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The U.S. Court of Appeals for Veterans Claims has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  

Here, it appears that the only rationale provided by the examiner for the negative nexus opinion appears to be the lack of treatment records, or insufficient documentation, recording the Veteran's pulmonary symptomatology or diagnosis during service.  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain another medical opinion in this matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from a suitable VA examiner.  The claims file must be made available to the examiner for review.  Following a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD (the cause of his death) was caused by, or aggravated to any degree by, his active military service, specifically including the Veteran's in-service exposure to tear gas and chlorine gas.

In responding to the question posed, the examiner is asked to fully consider the lay statements of record regarding the Veteran's in-service exposure tear gas and chlorine gas, as well as his post-service exposure to silo gas and hay dust while working as a farmer, and his history of being a non-smoker.

Any opinion given must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions, and the examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

